                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        MARIAN HAGI-MAYOW, et al.,                      CASE NO. C18-0986-JCC
10                            Plaintiffs,                 MINUTE ORDER
11             v.

12        STATE FARM FIRE AND CASUALTY
          COMPANY,
13
                              Defendant.
14

15

16            The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18            This matter comes before the Court sua sponte. The parties were required to mediate, in

19   accordance with Local Civil Rule 39.1, by June 3, 2019. (Dkt. No. 10). To date, the parties still

20   have not participated in mediation. Therefore, the parties are ORDERED to participate in

21   mediation, in good faith, no later than Friday, July 26, 2019. The parties are further ORDERED

22   to apprise the Court of the result of their mediation no later than Wednesday, July 31. The Clerk

23   is DIRECTED to re-note Defendant’s motion for summary judgment (Dkt. No. 13) to July 31.

24   Plaintiffs’ response to Defendant’s motion for summary judgment remains due on July 15;

25   Defendant’s reply to Plaintiffs’ response remains due on July 19.

26   //


     MINUTE ORDER
     C18-0986-JCC
     PAGE - 1
 1        DATED this 11th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0986-JCC
     PAGE - 2
